Citation Nr: 0628374	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-08 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling, for the veteran's service-connected back 
disorder, for the period December 19, 1995, to July 30, 2001.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected back disorder, currently evaluated as 40 
percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for the veteran's bilateral foot disorder, 
to include separate evaluations for each foot.

4.  Entitlement to an initial evaluation in excess of 20 
percent disabling for the veteran's service-connected 
arthritis of multiple joints.

5.  Entitlement to an effective date prior to July 13, 2001, 
for a separate evaluation of 20 percent for the veteran's 
service-connected residuals of a right rotator cuff tear.

6.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
December 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).

The issues of entitlement to an initial evaluation in excess 
of 10 percent disabling, for the period December 19, 1995, to 
July 30, 2001, for a service-connected back disorder, and 
entitlement to an increased evaluation for a service-
connected back disorder, currently evaluated as 40 percent 
disabling, are addressed in the Remand portion of the 
decision below, and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence of record shows postservice VA 
treatment for bilateral heel pain and plantar fasciitis of 
the right foot beginning in July 1996.

2.  The veteran's service-connected plantar fasciitis of the 
left foot, and plantar fasciitis of the right foot, are 
manifested by pain and tenderness on palpation, but not by an 
altered gait, weight shifting, or instability.

3.  The veteran's service-connected arthritis of multiple 
joints is manifested by objective evidence of arthritis in 
the bilateral shoulders, bilateral hips, bilateral knees, and 
bilateral ankles, but no objective limitation of motion.

4.  For the period December 19, 1995, to July 30, 2001, the 
veteran's residuals of a right rotator cuff injury included 
limitation of abduction of the right arm to 50 degrees.

5.  The evidence of record does not relate the veteran's 
fibromyalgia to her active military service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 19, 1995, 
for the award of a separate initial 10 percent evaluation for 
the veteran's service-connected plantar fasciitis of the 
right foot, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 
5276-5284 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent disabling for the veteran's service-connected plantar 
fasciitis of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276-5284 (2005).

3.  The criteria for an initial evaluation in excess of 20 
percent disabling for arthritis of multiple joints have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

5.  The criteria for an effective date of December 19, 1995, 
for a separate 20 percent evaluation for residuals of a right 
rotator cuff tear, have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).

6.  Fibromyalgia was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection, increased evaluations, and effective 
date, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's claim, letters dated in October 
2001 and April 2005 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded a VA examination in December 2001.  38 C.F.R. 
§ 3.159(c)(4).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once service connection is granted, disability ratings are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2005).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Plantar Fasciitis of the Right Foot and of the Left Foot

The veteran asserts that her service-connected bilateral 
plantar fasciitis merits a separate 10 percent disability 
evaluation for each foot, and asserted that it should have 
been established for the day following her separation from 
service, December 19, 1995.  The Board notes that at current, 
separate 10 percent disability evaluations are in effect for 
both the veteran's right and left foot plantar fasciitis.  
The current effective date of the evaluation with regard to 
the left foot is December 19, 1995, the day following 
separation from service; the current effective date of the 
evaluation with regard to the right foot is July 31, 2001, 
the date of the veteran's most recent claim for increase.  

The veteran's appeal for an increased evaluation of her 
bilateral foot disorder was perfected in August 1997, and has 
been pending since that time.  AB v. Brown, 6 Vet. App. 35 
(1993).  As such, the issue on appeal is twofold:  first, 
whether evidence exists to show entitlement to the right foot 
evaluation prior to the date the separate evaluation was made 
effective, July 31, 2001; and whether the evidence of record 
supports an initial evaluation for the veteran's right and/or 
left foot evaluation in excess of 10 percent disabling.  

It is clear from the evidence of record that a separate 
evaluation for plantar fasciitis of the right foot was 
warranted at the time that the service connection was granted 
for plantar fasciitis of the veteran's left foot.  Service 
medical records dated as early as June and July 1992 show 
that the veteran was experiencing bilateral heel pain and 
tenderness, bilateral sclerosis of the calcaneus, and a 
plantar traction spur of the right heel.  Later service 
medical records show that the veteran continued to experience 
pain in her right foot; specifically, a July 1995 service 
medical record noted that she had bilateral plantar 
fasciitis.  Subsequent to service, July and August 1996 
records note that the plantar aspects of the calcaneus on 
both heels were tender to palpation, and that the veteran 
experienced bilateral heel pain.  Interestingly, a VA 
physician questioned in March 1996 why, although the veteran 
had heel spurs in both feet, she had only undergone surgery 
to repair the spur in her left foot.  

As such, it appears that when the veteran claimed entitlement 
to service connection for a bilateral foot disorder in August 
1996, there was evidence to support a separate evaluation for 
service-connected plantar fasciitis of the right foot.  
Accordingly, as she filed her claim for a bilateral foot 
disorder within one year of service separation, the separate 
evaluation for plantar fasciitis of the right foot is 
warranted effective December 19, 1995.

With regard to the increased evaluations for the veteran's 
right and left foot plantar fasciitis, these conditions were 
initially rated by the RO by analogy to flatfoot, under the 
provisions of 38 U.S.C.A. § 4.71a, Diagnostic Code 5276.  A 
10 percent evaluation under this diagnostic code was assigned 
for bilateral plantar fasciitis.  A 10 percent rating, 
regardless of whether the condition is unilateral or 
bilateral, is assigned for moderate flatfoot, with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendon achillis, and pain on manipulation and 
use of the feet.  A 20 percent rating for unilateral flatfoot 
or a 30 percent rating for bilateral flatfoot requires a 
severe condition with objective evidence of marked deformity, 
such as pronation and abduction; pain on manipulation and use 
accentuated; indications of swelling on use; and 
characteristic callosities.  A 30 percent rating for 
unilateral flatfoot or a 50 percent rating for bilateral 
flatfoot requires a pronounced condition manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
"tendo achilles" on manipulation, not improved by orthopedic 
shoes or appliances.  Id. 

However, the Board finds that the veteran's right and left 
plantar fasciitis is more closely analogous to Diagnostic 
Code 5284, which contemplates the severity of general foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The 
Schedule provides for a 10 percent evaluation for foot 
injuries that are productive of moderate disability; a 20 
percent evaluation for foot injuries that are productive of 
moderately severe disability; and a 30 percent evaluation for 
foot injuries that are productive of severe disability.  Id.  
With actual loss of the foot, the Schedule provides for 
assignment of a 40 percent evaluation.  Id.

The evidence of record does not reflect that the severity of 
the veteran's plantar fasciitis merits greater than a 10 
percent disability evaluation for either foot.  Pertinent 
service medical records, postservice VA treatment records 
dated from March 1996 through August 1996, and private 
medical records dated from May 2001 through April 2003 show 
that the veteran had bilateral heel spurs, and bilateral heel 
pain.  However, at no point does the veteran's disability in 
either foot rise to the level of moderately severe.  Although 
the levels of "moderate," "moderately severe," and 
"severe" are not defined by the relevant regulations, the 
Board notes that the December 2001 VA examination report and 
the earlier VA treatment records do not show that the 
veteran's foot disorders resulted in an abnormal gait, weight 
shifting, instability, or other potential manifestations of a 
foot injury.  The veteran consistently reported pain in her 
feet which made it difficult to walk or stand for extensive 
periods, but this symptomatology is adequately reflected in 
the separate 10 percent disability evaluations currently 
assigned.  Accordingly, an evaluation in excess of 10 percent 
disabling, for the veteran's service-connected plantar 
fasciitis of the right foot and of the left foot, is not 
warranted.  

Arthritis of Multiple Joints

By a December 1996 rating decision, service connection was 
granted for the veteran's arthritis of multiple joints, and a 
20 percent disability evaluation assigned, effective December 
19, 1995.  The April 1997 statement of the case noted that 
the 20 percent disability evaluation, the maximum available 
under Diagnostic Code 5003, contemplated arthritis of 
multiple major joints with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).  In the veteran's case, those major joints included 
the bilateral shoulders, bilateral hips, bilateral knees, and 
bilateral ankles.  Although an October 2002 rating decision 
granted a separate evaluation for residuals of a right 
rotator cuff injury, the veteran asserts that a greater 
evaluation is warranted for the arthritis of the other 
affected multiple major joints.  

The veteran clearly has minimal degenerative arthritis in the 
shoulders, knees, and ankles, as shown on July 1996 VA x-
rays, and in the bilateral hips, as shown on December 2001 VA 
x-rays, with occasional incapacitating exacerbations, as 
reported by the veteran on multiple occasions.  The 20 
percent disability evaluation assigned is the maximum 
evaluation available for arthritis of multiple major joints 
confirmed by objective x-ray evidence.  However, there is no 
evidence that limitation of motion of these joints is present 
as to merit a separate evaluation.  

In both the veteran's recent private medical records, dated 
in June 2001, and on VA examination in December 2001, the 
veteran was noted to have a full range of motion in the left 
shoulder, bilateral knees, and bilateral ankles.  
Additionally, the record does not contain affirmative 
objective evidence that the veteran has limitation of motion 
in her bilateral hips.  Both during a June 2001 private 
evaluation and on VA examination in December 2001, the 
veteran declined to attempt range of motion testing of the 
hips.  See 38 C.F.R. § 3.655 (2005).  Based on the evidence 
of record, there is no limitation of motion shown for these 
joints.  Accordingly, an evaluation in excess of 20 percent 
disabling for the veteran's service-connected arthritis of 
multiple major joints is not warranted.

Effective Date of Separate Evaluation for Right Rotator Cuff 
Injury Residuals

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2005).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  Id. at 
200.  

The effective date for a service-connected disability is the 
day following separation from active service, or the date 
entitlement arose, if the claim is received within 1 year 
after separation from service.  Otherwise, the effective date 
for a 
service-connected disability is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b) (2).

The veteran was separated from service in December 1995, and 
her claim for service-connected compensation for multiple 
disabilities was received in August 1996, within the first 
year after service separation.  As such, the effective date 
for service connection would be the day following separation 
from active service, or the date entitlement arose.  Id.  
Based on the veteran's July 2001 right rotator cuff surgery, 
the RO granted entitlement to service connection for 
residuals of a right rotator cuff injury by a rating decision 
dated in October 2002.  A 100 percent disability evaluation 
was assigned from July 13, 2001, the date of the surgery.  
See 38 C.F.R. § 4.30 (2005).  A 30 percent disability 
evaluation was then assigned effective September 1, 2001, the 
date the RO indicated in its rating decision was one full 
month after the veteran's surgery.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Thus, according to the RO, July 13, 
2001 was the date that entitlement to a separate evaluation 
first arose, because it was the first date on which the right 
shoulder clearly had both arthritis and limitation of motion, 
which was also shown during the veteran's December 2001 VA 
examination.  

The veteran contends that the effective date for entitlement 
to a separate evaluation for her right shoulder disorder is 
warranted from the date of her separation from service.  She 
asserts that she sustained a right rotator cuff tear during 
service, which was never properly treated, and which had been 
symptomatic since that time.  Review of the veteran's service 
medical records reveals that she had a right rotator cuff 
tear injury in January 1995.  Subsequent records show 
repeated reports of pain in the right shoulder with limited 
motion due to right rotator cuff tear.  Specifically, an 
August 1995 service medical record notes that the veteran's 
right shoulder abduction was limited to 30 degrees at the 
shoulder, and that the veteran continued to experience 
significant right shoulder pain.  

Following service separation in December 1995, there are no 
records which note a diagnosis of a rotator cuff tear.  
However, and most importantly, there is evidence that the 
residuals of the veteran's inservice right rotator cuff 
injury resulted in demonstrable limitation of motion.  
Specifically, a March 1996 VA treatment record noted that she 
had increased weakness in her right arm and was not able to 
lift her arm above 10 inches without pain.  Similarly, a June 
1996 VA treatment record noted that the veteran's ability to 
forward flex her right arm was limited to 90 degrees, 
abduction was limited to 50 degrees, internal rotation was 
limited to 55 degrees, and external rotation was limited to 
30 degrees.  Finally, a July 1996 VA treatment record noted 
that the veteran was unable to put her hand behind her back 
or behind her head; she was only able to forward flex her 
right arm to 90 degrees.  

Although the December 1996 rating decision noted that no 
limitation of motion was demonstrated in the multiple major 
joints shown to have arthritis, the VA treatment records 
discussed above clearly show that limitation of motion was 
present in the right shoulder.  It appears from review of the 
order of evidence in the claims file that the 1996 VA 
treatment records may not have been considered by the RO in 
the December 1996 rating decision, because they do not appear 
to be associated with the claims file at that time.  However, 
because the records were of treatment at a VA facility, they 
are considered to have been within the constructive 
possession of VA.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  As the veteran's claim was filed within one year of 
the date of her separation from service, and evidence in 
possession of VA, both associated with the claims file and 
constructively, shows that limitation of motion of the right 
shoulder did exist, entitlement to an effective date of 
December 19, 1995, for the separate evaluation for residuals 
of a right rotator cuff injury, is warranted.

To that end, the Board notes the criteria in effect in 1995 
is identical to that currently in effect for evaluations of 
limitation of motion of the arm under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Limitation of motion of the arm at 
shoulder level (90 degrees), in either the major or minor 
arm, merits a 20 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2005).  When motion of the arm 
is limited to midway between the side and shoulder level, a 
20 percent disability evaluation is assigned for the minor 
arm, and a 30 percent disability evaluation is assigned for 
the major arm.  Id.  Finally, when motion of the arm is 
limited to 25 degrees from the side, a 30 percent disability 
evaluation is assigned for the minor arm, and a 40 percent 
disability evaluation is assigned for the major arm.  Id.

Based on the above-stated criteria, the Board finds that the 
symptomatology of the veteran's residuals of a right rotator 
cuff injury, for the period December 19, 1995, to July 12, 
2001, merits a 20 percent disability evaluation.  As noted 
above, the June 1996 VA treatment record noted that the 
veteran's ability to forward flex her right arm was limited 
to 90 degrees, abduction was limited to 50 degrees, internal 
rotation was limited to 55 degrees, and external rotation was 
limited to 30 degrees; the July 1996 VA treatment record 
noted that the veteran was only able to forward flex her 
right arm to 90 degrees.  These findings most closely 
approximate that the limitation of motion of the arm is 
limited to shoulder level.  Thus, an evaluation of 20 percent 
disabling, but no greater, for the separate evaluation for 
the veteran's residuals of a right rotator cuff injury, is 
warranted for the period December 19, 1995, to July 12, 2001.

Fibromyalgia

The veteran's service medical records show no evidence of a 
fibromyalgia diagnosis.  Subsequent to service, the first 
evidence of fibromyalgia is noted in an October 2001 private 
medical record.  At that time, the veteran reported pain and 
tenderness in several joint areas, and the objective physical 
examination found tenderness without detectable swelling in 
several metacarpophalageal and metatarsophalangeal joints, as 
well as the bilateral wrists, elbows, and ankles.  The 
veteran's private physician concluded that fibromyalgia 
syndrome seemed likely, but noted that a bone scan should be 
considered to further evaluate the veteran's generalized 
pain.  Private treatment records dated from January 2002 to 
February 2003 reveal that the veteran reported a history of 
fibromyalgia.

The evidence of record does not support a grant of service 
connection for fibromyalgia.  The October 2001 diagnosis is 
speculative, as it appears preliminary, and shows intent to 
obtain more diagnostic testing to confirm.  However, even 
assuming the October 2001 diagnosis to be conclusive, there 
is still no evidence of record that relates the fibromyalgia 
to the veteran's service.  Evidence of a relationship between 
a current diagnosis and a claimant's active service is a 
required component of the criteria for service connection.  
See Hickson, 12 Vet. App. at 253.  As there is no evidence 
showing this relationship, service connection for 
fibromyalgia is not warranted.


As fibromyalgia has not been shown to be related to service, 
the preponderance of the evidence is against the claim.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of December 19, 1995, for a separate 
initial evaluation of 10 percent, but no more, for plantar 
fasciitis of the right foot is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 

An initial evaluation in excess of 10 percent disabling for 
plantar fasciitis of the left foot is denied.

An initial evaluation in excess of 20 percent disabling for 
service-connected arthritis of multiple joints is denied.

An initial 20 percent disability evaluation, but no greater, 
for the period December 19, 1995, to July 13, 2001, for 
residuals of a right rotator cuff injury, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits. 

Service connection for fibromyalgia is denied.


REMAND

In April 1997, the RO granted the veteran's claim for service 
connection for a back disorder, and assigned a 10 percent 
disability evaluation, effective December 19, 1995.  The 
particulars of this action were discussed in a statement of 
the case bearing the exact date of the rating decision.  
Later in April 1997, the veteran filed a notice of 
disagreement with the disability rating assigned by that 
rating decision.  The filing of a notice of disagreement 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).  

A statement of the case was issued as to the grant of service 
connection and the initial evaluation assigned for the 
veteran's service-connected back disorder, but it is 
insufficient for appellate purposes because it was created 
prior to the receipt of the veteran's notice of disagreement 
on the assignment of the initial rating assigned.  
Additionally, a May 2002 rating decision increased the 
evaluation of the veteran's 
service-connected back disorder to 20 percent disabling, and 
an October 2002 rating decision increased the evaluation of 
the veteran's service-connected back disorder to 40 percent 
disabling, both effective July 31, 2001.  However, review of 
the claims file reveals that a statement of the case was 
never issued with regard to the initial evaluation of 10 
percent disabling for the period December 19, 1995, to July 
30, 2001.  Id.  To that end, even though the subsequent 
rating decisions increased the evaluation of the veteran's 
service-connected back disorder, the evaluation assigned is 
not the maximum available under the relevant diagnostic code.  
AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, a statement 
of the case as to the 40 percent disability evaluation, for 
the period July 31, 2001 to the present, also must be issued.  
So that these due process deficiencies can be cured, the 
Board is obligated to remand these issues.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

1.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issues of entitlement to an 
initial evaluation in excess of 10 percent 
disabling, for the period December 19, 
1995 to July 30, 2001, for a 
service-connected back disorder, and 
entitlement to an increased evaluation 
greater than 40 percent disabling for a 
service-connected back disorder, is 
necessary.  38 C.F.R. § 19.26 (2005).  

2.  The veteran and her representative are 
reminded that to vest the Board with 
jurisdiction over these issues, a timely 
substantive appeal to the rating decisions 
dated in April 1997, with regard to the 
initial evaluation of 10 percent disabling 
for the veteran's service-connected back 
disorder, and in October 2002, with regard 
to the increased evaluation for the 
veteran's service-connected back disorder, 
currently evaluated as 40 percent 
disabling, must be filed.  38 C.F.R. 
§ 20.202 (2005).  If the veteran perfects 
an appeal as to either or both of these 
issues, the case must be returned to the 
Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


